Citation Nr: 0400955	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for weakness, to 
include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for loss of 
concentration, to include as due to herbicide exposure in 
Vietnam.

3.  Entitlement to service connection for a skin rash, to 
include as due to herbicide exposure in Vietnam.

4.  Entitlement to service connection for sinus arrhythmia, 
to include as due to herbicide exposure in Vietnam.

5.  Entitlement to service connection for hot and cold 
sensitivity, to include as due to herbicide exposure in 
Vietnam.

6.  Entitlement to an effective date prior to December 29, 
2000 for the grant of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for stomach and 
intestinal problems, to include as due to herbicide exposure 
in Vietnam.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The claim of entitlement to service connection for stomach 
and intestinal problems, to include as due to herbicide 
exposure in Vietnam, will be included in the REMAND section 
of this decision.  To that extent, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence of record 
suggesting an etiological relationship between a current 
neurological disorder productive of weakness and service, and 
there is no evidence of such a disorder within one year after 
service.

3.  There is no competent medical evidence of record 
suggesting a current diagnosis of chronic loss of 
concentration.

4.  There is no competent medical evidence of record 
suggesting a current diagnosis of a skin rash.

5.  There is no competent medical evidence of record 
suggesting a current diagnosis of sinus arrhythmia.

6.  There is no competent medical evidence of record 
suggesting a current diagnosis of hot and cold sensitivity.

7.  The veteran's initial claim of entitlement to service 
connection for PTSD was received on December 29, 2000.


CONCLUSIONS OF LAW

1.  Weakness was not incurred in or aggravated by service or 
as a result of herbicide exposure in Vietnam.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Loss of concentration was not incurred in or aggravated 
by service or as a result of herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A skin rash was not incurred in or aggravated by service 
or as a result of herbicide exposure in Vietnam.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Sinus arrhythmia was not incurred in or aggravated by 
service or as a result of herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  Hot and cold sensitivity was not incurred in or 
aggravated by service or as a result of herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

6.  The criteria for entitlement to an effective date prior 
to December 29, 2000, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.  While the RO has not afforded 
the veteran a VA examination addressing his service 
connection claims to date, the Board has determined, for 
reasons described in further detail below, that such an 
examination is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in his December 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes the provisions of 38 C.F.R. § 3.159, 
contains a description of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Preliminarily, the Board observes that the veteran has argued 
that service connection should be granted for his claimed 
disabilities on the basis of exposure to Agent Orange in 
service.  As described in further detail below, however, the 
veteran has not been diagnosed with any of the disabilities 
included on the list of herbicide-related disorders from 
38 C.F.R. § 3.309(e) within the prescribed presumptive 
periods.  Accordingly, these claims will be considered on a 
direct service connection basis only.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The veteran's service medical records are entirely negative 
for any neurological disorders, aside from headaches.  
Beginning in April 1981, more than fifteen years following 
his discharge from service, the veteran was treated for left 
upper extremity neuropathic pain.  A May 1981 letter from 
Paul M. Levisohn, M.D., contains a notation of a vehicular 
accident in 1977 which involved a left-sided injury, but 
there is no indication of a relationship between current 
neuropathy of the left upper extremity and service.  
Moreover, as there is no suggestion of acute or subacute 
peripheral neuropathy within one year following service, the 
one-year service connection presumption under 38 C.F.R. 
§§ 3.307 and 3.309(e), based on herbicide exposure, does not 
apply in this case.

Both during and subsequent to service, the veteran has not 
been diagnosed with chronic loss of concentration.  Rather, 
all of his complaints concerning his mental condition have 
been made in conjunction with treatment for his service-
connected PTSD.  Moreover, 38 C.F.R. § 3.309(e) contains no 
provision concerning mental disorders in regard to herbicide 
exposure.

The veteran was treated for multiple lacerations of the skin 
during service, as well as a wart removal in September 1964.  
His June 1965 separation examination report, however, is 
negative for any skin disorders, and there is no evidence of 
a skin rash subsequent to service.

There is no competent medical evidence of record, either 
during service or subsequent to service, suggesting current 
diagnoses of sinus arrhythmia or hot and cold sensitivity.

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion as to the etiology of the 
veteran's claimed disabilities.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed disorders to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Indeed, the veteran's lay contentions, as suggested in his 
September 2002 Notice of Disagreement, constitute the only 
evidence of record directly suggesting a causal relationship 
between his claimed disorders and service.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
weakness, loss of concentration, a skin rash, sinus 
arrhythmia, and hot and cold sensitivity, all to include as 
secondary to herbicide exposure in Vietnam, and these claims 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



III.  Earlier effective date

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the receipt of VA medical records will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen  under certain circumstances.  38 
C.F.R. § 3.157(b). 

In this case, there is no indication that the RO received a 
claim, or any statement that could possibly be interpreted as 
a claim, for service connection for PTSD prior to December 
29, 2000.  Rather, the RO first learned of the veteran's 
desire to pursue this claim in an VA Form 21-526 (Veteran's 
Application for Compensation or Pension), received on 
December 29, 2000, and this date of receipt has been assigned 
as the effective date.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
December 29, 2000 for the grant of service connection for 
PTSD, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to service connection for weakness, 
to include as due to herbicide exposure in Vietnam, is 
denied.

The claim of entitlement to service connection for loss of 
concentration, to include as due to herbicide exposure in 
Vietnam, is denied.

The claim of entitlement to service connection for a skin 
rash, to include as due to herbicide exposure in Vietnam, is 
denied.

The claim of entitlement to service connection for sinus 
arrhythmia, to include as due to herbicide exposure in 
Vietnam, is denied.

The claim of entitlement to service connection for hot and 
cold sensitivity, to include as due to herbicide exposure in 
Vietnam, is denied.

The claim of entitlement to an effective date prior to 
December 29, 2000 for the grant of entitlement to service 
connection for PTSD is denied.


REMAND

The Board has reviewed the veteran's service medical records 
and observes that he was treated for stomach problems on 
several occasions during service.  Subsequent to service, the 
veteran has reported current stomach problems and was 
diagnosed with a mass of the right lobe of the liver in March 
2002.  Given the veteran's history of stomach problems and 
this current gastrointestinal diagnosis, the possibility of a 
causal link between a current disorder and service should be 
addressed by a VA examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  This letter should 
include a specific explanation of the 
relative duties of VA and the veteran in 
obtaining such evidence.  

2.  The RO should then afford the veteran 
a VA gastrointestinal examination 
addressing the nature, extent, and 
etiology of his claimed stomach and 
intestinal disorder.  The examiner should 
be provided with the veteran's claims 
file and must review the entire claims 
file in conjunction with the examination.  
The examiner must indicate whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that a 
current gastrointestinal disorder, if 
present, is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a stomach and 
intestinal disorder, to include as due to 
herbicide exposure in service.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case, with inclusion of 38 C.F.R. § 3.159 
(2003).  The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



